UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-5175


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JOSEPH INMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:08-cr-00119-FL-1)


Submitted:   October 3, 2011                 Decided:   November 2, 2011


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Joseph Inman challenges his conviction after a

jury trial for possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006), and his designation

as   an   armed      career       criminal       under       18       U.S.C.     § 924(e)(2)(B)

(2006).        For the reasons set forth below, we affirm Inman’s

conviction, vacate his sentence, and remand for resentencing.

               Inman       asserts      that     the        district           court    erred    by

refusing       to      give      his    proposed         jury         instruction         on     the

affirmative defense of justification.                         “A defendant is entitled

to an instruction as to any recognized defense for which there

exists evidence sufficient for a reasonable jury to find in his

favor.”        United States v. Ricks, 573 F.3d 198, 200 (4th Cir.

2009) (internal quotation marks and alteration omitted).                                        This

court     also      has    recognized         that   “[i]f        .    .   .    an     affirmative

defense consists of several elements and testimony supporting

one element is insufficient to sustain it even if believed, the

trial     court      and      jury     need    not     be    burdened           with    testimony

supporting other elements of the defense.”                                 United States v.

Sarno,    24     F.3d     618,    621    (4th    Cir.       1994)       (internal       quotation

marks omitted).            Our de novo review of the record convinces us

that the district court correctly concluded the evidence did not

warrant an instruction on the justification defense.                                   See United

States v. Crittendon, 883 F.2d 326, 330 (4th Cir. 1989) (listing

                                                2
elements of the justification defense); see also Ricks, 573 F.3d

at 200 (stating standard of review).

                  Inman also argues, as he did in the district court,

that        his    prior   state     felony   convictions         were   not   punishable

under North Carolina law by a term of imprisonment exceeding one

year.        He therefore asserts that the district court improperly

designated him as an armed career criminal.                          We have reviewed

the record in light of our recent decision in United States v.

Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), * and agree with

Inman.

                  Accordingly,       we   affirm        Inman’s    conviction,     vacate

Inman’s           sentence,    and     remand      to     the     district     court    for

resentencing.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before        the    court    and    argument     would     not    aid   the   decisional

process.

                                                                     AFFIRMED IN PART,
                                                                      VACATED IN PART,
                                                                          AND REMANDED




        *
       The district court did not have the                               benefit   of   our
decision in Simmons when it sentenced Inman.



                                              3